Citation Nr: 1729327	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-18 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service-connection for bilateral hearing loss.

2.  Entitlement to service-connection for tinnitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel
INTRODUCTION

The Veteran had active service in the U.S. Army from April 1968 to April 1971, to include service in Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for bilateral hearing loss and tinnitus. 

In May 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

The issue of entitlement to service connection for bilateral hearing loss is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus had its onset during his service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds that the Veteran has a current diagnosis of tinnitus.  In this regard, the Veteran competently and credibly reports experiencing ringing in the ears.  Moreover, the June 2012 VA examiner confirmed that the Veteran has tinnitus.  See June 2012 VA examination report. 

The Veteran asserts that his tinnitus is directly related to noise exposure in service.  There is no dispute that the Veteran was exposed to noise in service.  In this regard, the Veteran served in Vietnam and consistently reported that he experienced rocket attacks near his hooch on multiple occasions.  See e.g. March 2002 stressor statement; see also Hearing Transcript (T.) page 4.  The Veteran is also service connected for posttraumatic stress disorder based, in part, on the rocket attacks as well as working near the flight line repairing helicopters.  Additionally, service treatment records reflect the Veteran's reports of ringing in the ears and difficulty hearing, while in Vietnam.  See October 1969 service treatment record. 

The Board finds that the Veteran has competently and credibly reported that he was exposed to noise while performing his duties in service.  Consequently, the remaining inquiry is whether the Veteran's current tinnitus is related to such in-service noise exposure.  

The evidence of record is sufficient to find that the Veteran's tinnitus is directly related to service.  In this regard, the Board finds that there is credible evidence of continuity of tinnitus symptomatology beginning during service and continuing since discharge.  Specifically, the Veteran and his wife offered sworn testimony regarding the continuity of the Veteran's tinnitus symptoms.  The Veteran's wife testified that she met and married the Veteran shortly after his return from Vietnam.  She reported that the entire time that she has known him, she has to adjust the manner in which she speaks to him because if she is beside him or behind him, he is not able to hear or understand her.  She also reported that for the entire time she has known him, she has observed him become irritable and explain that he was irritable because of the ringing in his ears.  See T. pages 6-7.  A July 2012 written statement from the Veteran's wife reiterates her testimony. 

The Board has no reason to doubt the veracity of the Veteran's statements regarding the onset of his tinnitus and the continuity of symptomatology since such time, or his wife's observations of the Veteran's complaints since service.  As tinnitus is observable through the senses, and is not a disability that requires medical testing to determine, the Board finds that the Veteran is competent to indicate that he has had the disability and for how long.

The Board also acknowledges the negative nexus opinion of record from the June 2012 VA examiner.  However, the VA examiner's opinion appears to be based upon incorrect facts.  In this regard, the VA examiner acknowledged that the Veteran sought treatment for ringing in the ears in October 1969, but reasoned that the ringing dissipated three months later.  Review of the October 1969 service treatment record actually reveals that the Veteran reported that seven months prior, he had noticed decreased hearing and tinnitus in the left ear after firing weapons but that it gradually dissipated over three months.  The Veteran was returning for treatment in October 1969 due to a recurrence of symptoms in the left ear.  The June 2012 VA examiner also noted that the October 1969 Rinne test showed air conduction to be greater than bone conduction, which was normal.  However, the VA examiner did not address the service clinician's follow up statements that the Veteran's Rinne test also resulted in decreased perception in both air and bone conduction testing in the left ear, and that the Veteran could not hear a watch ticking in his left ear.

Additionally, the June 2012 VA examiner appeared to base the negative opinion, in part, on the Veteran's history of working in a steel mill for many years post-service.  The examiner assumed that the Veteran was exposed to noise in his job at the steel mill but the examiner did not appear to consider the Veteran's statement that he did not have a typical steel mill worker job.  Rather, the Veteran's job was to work on malfunctioning machinery, which meant that he had to work on machines that were turned off - not on machines that were running and making lots of noise.  See T. page 6.  As the negative opinion appears to have been based, at least in part, on inaccurate facts, the Board affords the May 2014 VA examination report with respect to tinnitus, little probative value. 

It light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that tinnitus had its onset during his service.  Service connection is warranted.  38 U.S.C.A. 5107(b);  38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for tinnitus is granted.


REMAND

With respect to the claim for service connection for bilateral hearing loss, the Board finds that further development is required. 

The Veteran was provided with a VA audiological examination in June 2012.  The June 2012 VA audiological examiner found that the Veteran had current hearing loss that met the requirements for a hearing loss disability under VA regulations, and that the Veteran was exposed to noise in service, but determined that any current hearing loss was less likely than not related to service.  The examiner provided the same rationale for the negative nexus opinions with respect to hearing loss and tinnitus.  As discussed above, the June 2012 VA examiner based the negative nexus opinion, at least in part, on inaccurate facts.  Thus, the Board finds the examination report is inadequate and a new opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  

As noted above, the June 2012 VA examiner did not appear to take into consideration that the Veteran's steel mill job was to work on machinery when it was turned off, rather than on machinery that was running and making noise.  On remand, the examiner is asked to consider and address the Veteran's competent and credible statements regarding post-service noise exposure, or lack thereof. 

Additionally, the June 2012 VA examiner did not address the Veteran's service separation examination that showed a shift in his hearing acuity when compared with service entrance examination.  In this regard, the Board acknowledges that the  entrance and separation examination reports both indicate hearing within normal limits but the separation audiogram indicates hearing acuity at approximately 5 decibels above the entrance audiogram, at every level tested.  On remand, the examiner should address the shift in hearing threshold and discuss the significance of the same, if any. 

Regarding any outstanding records, service treatment records are of record; however, the Veteran also offered testimony that he was treated in a service hospital in Vietnam.  There are no clinical records from a service hospital, on file.  In a May 2012 letter, the AOJ acknowledged the Veteran's statement that he had been treated at Long Binh Hospital for his hearing during service and asked the Veteran to provide a date range during which such treatment occurred.  The AOJ informed the Veteran that it had the service treatment record dated in October 1969 regarding hearing loss and explained that if the Veteran believed additional records remained outstanding from Long Binh Hospital, the Veteran needed to inform the AOJ of the dates of treatment so that the records could be requested.  In June 2012, the Veteran responded and requested that the AOJ pull all medical records from the time that the Veteran was in Vietnam.  The Veteran did not provide any specific time frame for hospital records, or indicate that the October 1969 service outpatient treatment record was the treatment that he recalled seeking in Vietnam.  As the appeal is being remanded, the Veteran should be provided another opportunity to provide details regarding any outstanding service hospital records separate from the service treatment records that were already obtained and associated with the file. 

Lastly, the Board notes that during the May 2017 Board hearing, the Veteran indicated that he only sought treatment at VA facilities.  T. pages 8-9.  The most recent VA treatment records in the Veteran's electronic file are dated in August 2016.  Thus, any outstanding VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Offer the Veteran the opportunity to identify a timeframe during which he may have been treated at Long Binh Hospital for hearing loss.  If he submits additional information, obtain the outstanding records in accordance with 38 C.F.R. § 3.159(e). 

2.  Obtain any outstanding VA treatment records dated since August 2016. 

3.  After completing items 1 and 2, seek an addendum opinion from an examiner other than the June 2012 VA examiner.  The electronic claims file and a copy of this Remand must be made available to the examiner.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  The clinician is asked to answer the following question.

Is the Veteran's bilateral hearing loss at least as likely as not (a 50 percent probability or higher) had its onset in, or is otherwise related to service, to specifically include in-service noise exposure from weapons fire and a rocket blast?  

In offering the opinion, the examiner must consider the Veteran's service treatment records, to include the audiological evaluations conducted in February 1968 on entry as compared with the March 1971 audiological evaluation on separation, and discuss the significance of the shift in the Veteran's hearing threshold, if any.  The examiner should also consider the Veteran's treatment for left ear hearing loss in service in October 1969, the Veteran's competent and credible statements regarding the post-service noise exposure, or lack thereof, and the Veteran's and his wife's statements to the onset and continuity of the Veteran's hearing loss. 

Any opinion expressed should be accompanied by a supporting rationale.
4.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


